Fourth Court of Appeals
                                San Antonio, Texas
                                    November 1, 2016

                                   No. 04-16-00620-CV

                                     Kathy WELCH,
                                        Appellant

                                            v.

                                Gerardo Javier AFONSO,
                                        Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2016CV04591
                         Honorable Karen Crouch, Judge Presiding


                                     ORDER
       Court reporters Brooke Wagner and Kay Counsellor have filed notices stating that no
record was made of the proceeding that resulted in the judgment. Accordingly, we order
appellant’s brief due December 1, 2016.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court